It has been held by this court that where the Session Laws show a statute to have been passed, but the certificates of the presiding officers of both houses attached to the original bill are defective in failing to show that the requisite number of members were present or voted therefor, recourse may be had to the journals of the two houses to support the validity of the enactment. (Matter of N.Y.  L.I.R.R. Co., 148 N.Y. 540.) An appeal to those journals shows that when the statute now under review, the enactment of which is challenged, was passed, there was present in each house of the legislature the requisite constitutional number of members, to wit, three-fifths. It is contended, however, that the authenticity of the journals of the legislature, certified copies of which were put in evidence, was not established, and that with the failure of any original record certified extracts therefrom were not competent. Without expressing any opinion on this objection it is sufficient to say that the question has now been set at rest by the *Page 109 
enactment, since the argument of the appeal, of chapter 240 of the Laws of 1906, which in express terms declares the printed copies to be the original journals of the two houses and makes them, or copies thereof, competent evidence when certified by the respective clerks of the senate and assembly.
The order should be affirmed, with costs.
CULLEN, Ch. J., O'BRIEN, HAIGHT, VANN, WERNER, WILLARD BARTLETT and HISCOCK, JJ., concur.
Order affirmed.